DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are moot in view of the new grounds of rejection as detailed in light of Applicant’s claim amendments.
Applicant’s originally filed disclosure has support in FIG. 3 for a switch layer (22) between a first electrode (21) and a second electrode (23) and wherein the switch layer (22) includes a first layer (22A) and a second layer (22B) with mutually different compositions.  Applicant’s originally filed disclosure has support in FIG. 2 for additionally including a high-resistance layer (24).  Although Applicant does not appear to show a single figure with both the first and second switch layers together with a high-resistance layer, Applicant’s originally filed specification refers to both FIG. 2 and FIG. 3 as the first embodiment which is interpreted as Applicant having sufficient written description support of the disclosed elements of figures combined together.  However, it should be noted that Applicant’s originally filed disclosure does appear to teach a specific benefit to the switch layer (22) including a first layer (22A) and a second layer (22B) or teach a specific benefit to wherein the switching device includes a high-resistance layer (24).  Since both of these features are generally known in the art, an obviousness rejection over Shin in view of previously applied Dennison and the newly applied Yoon reference is made below.
Prior art generally teaches wherein a switch layer includes a first layer and a second layer, wherein a composition of a plurality of elements in the first layer is different from a composition of the plurality of elements in the second layer, e.g.:
U.S. Patent Application Publication Number 2010/0072453 A1 to Jeong et al. layer 130f comprising layers 132f, 134f
U.S. Patent Application Publication Number 2013/0141967 A1 to Cho et al. memory layers ML1, ML2, etc
U.S. Patent Application Publication Number 2008/0042119 A1 to Sandoval et al. Abstract
U.S. Patent Application Publication Number 2007/0034849 A1 to Sandoval et al. Abstract

Additionally, it should be noted that prior art generally teaches chalcogen memory devices with a high-resistance layer as cited previously:
U.S. Patent Application Publication Number 2014/0264243 A1 to Hong et al. e.g. Fig. 2a silicon oxide layer 245 which may serve as a protective or transition layer or forms a good interface ¶ [0040];
U.S. Patent Application Publication Number 2008/0055969 A1 to Liu which includes high-resistive cap layer 520;
U.S. Patent Application Publication Number 2014/0117301 A1 to Lim et al. e.g. Fig. 2 which includes a dielectric liner 182 which may serve to create an oxide breakdown path at a top corner of a PC stack for high efficient active area heating ¶ [0035];
et al. which includes silicon oxide film 2;
U.S. Patent Application Publication Number 2012/0075925 A1 to Lung et al. which teaches wherein breakdown voltage is improved by interposing a dielectric such as silicon oxide or silicon nitride ¶ [0007].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9,14-17,19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0057644 A1 to Shin et al., “Shin”, in view of U.S. Patent Application Publication Number 2006/0001016 A1 to Dennison, “Dennison”, further in view of U.S. Patent Application Publication Number 2010/0012915 A1 to Yoon et al., “Yoon”.
Regarding claim 1, Shin discloses a switch device (e.g. FIG. 1), comprising: 

a second electrode (172, ¶ [0063]) opposed to the first electrode;
a switch layer (152, ¶ [0073],[0074]) between the first electrode and the second electrode, and
wherein the switch layer includes a composition of a plurality of elements, the plurality of elements comprises:
a plurality of kinds of chalcogen elements selected from at least one of tellurium (Te) (Te) (Te(100-X-Y)),  
a plurality of kinds of first elements (T) selected from arsenic (As) (¶ [0016]); and
at least one of a plurality of kinds of second elements including carbon (C) (¶ [0069],[0122]).
Shin fails to clearly teach a high-resistance layer between the first electrode and the switch layer.
Dennison teaches (FIG. 3) forming a high resistance layer (i.e. breakdown layer 20, ¶ [0033]-[0035]) between an electrode (12) and a switching layer (18).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin with a high resistance breakdown layer as taught by Dennison in order to enable individual cells to be addressed and programmed despite the fact that cells, as fabricated, come out in a low resistance state (Dennison ¶ [0033],[0034]).
Examiner’s Note: Applicant’s disclosure states wherein the high-resistance layer may be formed of an oxide of a metal element or a non-metal element, a nitride of a metal element or a non-metal element, or a mixture thereof and therefore the silicon oxide, silicon nitride, or aluminum oxide example breakdown layers of Dennison may reasonably be interpreted as high resistance layers.
Shin fails to clearly teach wherein the switch layer includes a first layer and a second layer, a composition of a plurality of elements in the first layer is different from a composition of the plurality of elements in the second layer.
Yoon teaches (e.g. FIG. 1) wherein a switch layer (200, ¶ [0045]-[0053]) includes a first layer (220) and a second layer (210 or 230) and a composition of a plurality of elements in the first layer is different from a composition of the plurality of elements in the second layer (Abstract, ¶ [0023],-[0025],[0045]-[0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison with a multi-layer switch layer as taught by Yoon in order to ensure the stability of the memory operation and prevent leakage of thermal energy thereby reducing power consumption (Yoon Abstract, ¶ [0054]-[0058],[0082],[0084],[0086],[0090],[0097]-[0101]).

Regarding claim 2, although Shin in view of Dennison and Yoon yields the switch device according to claim 1, Shin is silent with respect to the function of wherein without involving phase change between an amorphous phase and a crystal phase, the switch layer is changed to a low-resistance state based on an increase in an application voltage to at least a threshold voltage, and the switch layer is changed to a high-resistance state based on a decrease in the application voltage to the application voltage that is lower than the threshold voltage.
	However, it has been held that where applicant claims a composition in terms of a function, property, or characteristic and the composition of the prior art is the same of that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both anticipation and obviousness and therefore Shin either anticipates or renders obvious the function of wherein without involving phase change between an amorphous phase and a crystal phase, the switch layer is changed to a low-resistance state by an increase in an application voltage to a predetermined threshold voltage or higher, and is changed to a high-resistance state by a decrease in the application voltage to a voltage that is lower than the threshold voltage, since it has been held that where the In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), and “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), see MPEP 2112.

Regarding claim 3, although Shin in view of Dennison and Yoon yields the switch device according to claim 1, Shin fails to clearly anticipate specifically wherein the switch layer further includes: a chalcogen element of the plurality of kinds of chalcogen elements in a range from 20% to 70%; the first element of the plurality of kinds of first elements is in a range from 3% to 40%; the at least one of a second element of the plurality of kinds of second elements or a third element of the plurality of kinds of third elements is in a range of at least 3%.
	However, Shin teaches wherein the chalcogen element tellurium (Te) may be in the range of 100-X-Y wherein 0.1<=X<=90.0 and 0.1<=Y<=80.0 (¶ [0074]) which overlaps with the claimed range, and Shin further teaches wherein the first element (T) which may be arsenic (As) may be in the range of 100-Y which overlaps with the claimed range and wherein the second element carbon (C) may be in the range A of 0.2<=A<=25.0 and ideally less than 12% ¶ [0083] which overlaps with the claimed range.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison and Yoon with the percentages of elements as claimed since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
Shin in view of Dennison and Yoon with the percentages as claimed since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the percentages of the elements determine the electrical characteristics of the phase change material (e.g. crystallization temperature, resistance and change in resistance, etc) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 4, Shin in view of Dennison and Yoon yields the switch device according to claim 3, and Shin further teaches wherein when the switch layer includes the second element (carbon (C)), an upper limit of a content of the second element is 50% or less (0.2<=A<=25.0 ¶ [0074]).

Regarding claim 5, Shin in view of Dennison and Yoon yields the switch device according to claim 3, and Shin further discloses wherein an upper limit of a content of the third element (MB) is 40 at% or less (0.0<=B<=10.0, ¶ [0074]).

Regarding claim 6, Shin in view of Dennison and Yoon yields the switch device according to claim 1, and Shin further teaches wherein the switch layer further includes nitrogen (N) (¶ [0018],[0077],[0086],[0087],[0101]).

Shin in view of Dennison and Yoon yields the switch device according to claim 1, Shin fails to clearly anticipate specifically wherein when a total of composition ratios of the plurality of elements excluding nitrogen (N) or oxygen (O) is 100%, the switch layer includes a chalcogen element in a range from 20% to 70%, a first element of the plurality of kinds of first elements is in a range from 3% to 40%, and at least one of a second element of the plurality of kinds of second elements or a third element of the plurality of kinds of third elements is in a range of at least 3%.
	However, Shin teaches wherein the chalcogen element tellurium (Te) may be in the range of 100-X-Y wherein 0.1<=X<=90.0 and 0.1<=Y<=80.0 (¶ [0074]) which overlaps with the claimed range, and Shin further teaches wherein the first element (T) which may be arsenic (As) may be in the range of 100-Y which overlaps with the claimed range and wherein the second element carbon (C) may be in the range A of 0.2<=A<=25.0 and ideally less than 12% ¶ [0083] which overlaps with the claimed range.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison and Yoon with the percentages of elements as claimed since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
Additionally it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison and Yoon with the percentages as claimed since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the percentages of the elements determine the electrical characteristics of the phase change material (e.g. crystallization temperature, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 8, Shin in view of Dennison and Yoon yields the switch device according to claim 7, and Shin further teaches wherein when the switch layer includes the second element (carbon (C)), an upper limit of a content of the second element is 50% or less (0.2<=A<=25.0 ¶ [0074]).

Regarding claim 9, Shin in view of Dennison and Yoon yields the switch device according to claim 7, and Shin further teaches wherein when the switch layer includes the third element (MB), an upper limit of a content of the third element is 40% or less (0.0<=B<=10.0, ¶ [0074]).

Regarding claim 14, although Shin in view of Dennison and Yoon yields the switch device according to claim 1, Shin fails to clearly anticipate wherein the switch layer further includes any one of compositions of GaPTe, GaPSe, GaPTeO, GaPSeO, GaPTeN, GaPSeN, AlAsTe, AlAsSe, GaAsTe, GaAsSe, AlAsTeO, AlAsSeO, GaAsTeO, GaAsSeO, AlAsTeN, AlAsSeN, GaAsTeN, GaAsSeN, GaGeAsTe, GaGeAsSe, GaGeAsTeO, GaGeAsSeO, GaGeAsTeN, GaGeAsSeN, GaSiAsTe, GaSiAsSe, GaSiAsTeO, GaSiAsSeO, GaSiAsTeN, or GaSiAsSeN.
	However, Shin teaches wherein the composition may include AsTe (¶ [0073] formula (3)) and wherein the metal MB may be aluminum (Al) (¶ [0070]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison and Yoon with one of the compositions as claimed, e.g. AlAsTe, as generally taught by Shin since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, wherein in the instant case the claimed compositions includes combinations from the finite set of listed elements in Shin and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	Examiner’s Note: the term “includes” is interpreted as “comprising” (i.e. including but may include additional constituents) in order to be consistent with claim 1 since some of the claimed compositions in claim 14 do not require all of the required elements of claim 1, e.g. claim 14 includes GaPTe which by itself does not include one of the second kinds of elements boron (B) and carbon (C) as required by claim 1.

Regarding claim 15, Shin in view of Dennison and Yoon yields the switch device according to claim 1, and Shin further teaches wherein the switch layer includes germanium (Ge) (¶ [0073] formula (3)).

Regarding claim 16, Shin discloses a storage apparatus (e.g. FIG. 9) comprising:
a plurality of memory cells (each with a switch layer 500 and transistor 410, ¶ [0128]), wherein each of the plurality of memory cells comprises:
a memory device (transistor 410, the term “memory device” is interpreted under the doctrine of broadest reasonable interpretation (BRI), see MPEP 2111, as a device associated with the memory cell); and

a first electrode (480);
a second electrode (520) opposed to the first electrode; and
a switch layer (500) between the first electrode and the second electrode, wherein the switch layer (formula (3), ¶ [0073],[0074]) comprises a plurality of elements, the plurality of elements comprises:
a plurality of kinds of chalcogen elements selected from at least one of tellurium (Te),
a plurality of kinds of first elements (T) selected from arsenic (As);
a plurality of kinds of second elements selected from or carbon (C) (¶ [0069],[0122])
a plurality of kinds of third elements one or more kinds of third elements (MB).
Shin fails state in sufficient detail for anticipation wherein the one or more third kinds of elements are selected from aluminum (Al), gallium (Ga), and indium (In).
	However, Shin teaches wherein a list of third kinds of elements may include aluminum (Al), gallium (Ga), and indium (In) (¶ [0070]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin with one of the metals from the claimed subset from the set of metals as taught by Shin since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, wherein in the instant case the set of claimed third kinds of elements is a subset of the finite set of listed elements in Shin and since it has been held that the selection of a known material based on its suitability for its Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Shin fails to clearly teach a high-resistance layer between the first electrode and the switch layer.
Dennison teaches (FIG. 3) forming a high resistance layer (i.e. breakdown layer 20, ¶ [0033]-[0035]) between an electrode (12) and a switching layer (18).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin with a high resistance breakdown layer as taught by Dennison in order to enable individual cells to be addressed and programmed despite the fact that cells, as fabricated, come out in a low resistance state (Dennison ¶ [0033],[0034]).
Shin fails to clearly teach wherein the switch layer includes a first layer and a second layer and the composition of a plurality of elements in the first layer is different from a composition of the plurality of elements in the second layer.
Yoon teaches (e.g. FIG. 1) wherein a switch layer (200, ¶ [0045]-[0053]) includes a first layer (220) and a second layer (210 or 230) and a composition of a plurality of elements in the first layer is different from a composition of the plurality of elements in the second layer (Abstract, ¶ [0023],-[0025],[0045]-[0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison with a multi-layer switch layer as taught by Yoon in order to ensure the stability of the memory operation and prevent leakage of thermal energy thereby reducing power consumption (Yoon Abstract, ¶ [0054]-[0058],[0082],[0084],[0086],[0090],[0097]-[0101]).

Shin in view of Dennison and Yoon yields the storage apparatus according to claim 16, and Shin further teaches wherein the memory device includes any one of a phase-change memory device (Title, Abstract).

Regarding claim 19, Shin discloses a memory system (e.g. FIG. 9), comprising:
a plurality of memory (each with a switch layer 500 and transistor 410, ¶ [0128]), wherein each of the plurality of memory cells comprises:
a memory device (transistor 410, the term “memory device” is interpreted under the doctrine of broadest reasonable interpretation (BRI), see MPEP 2111, as a device associated with the memory cell); and
a switch device (including phase change material 500) directly coupled to the memory device, wherein the switch device comprises:
a first electrode (480);
a second electrode (520) opposed to the first electrode; and
a switch layer (500) between the first electrode and the second electrode, wherein the switch layer (formula (3), ¶ [0073],[0074]) comprises:
a plurality of kinds of chalcogen elements selected from tellurium (Te),
a plurality of kinds of first elements (T) selected from arsenic (As) (¶ [0074]);
at least one of a plurality of kinds of second elements selected from (C) (¶ [0069],[0122]); and a plurality of kinds of third elements (MB).
Shin fails state in sufficient detail for anticipation wherein the one or more third kinds of elements are selected from aluminum (Al), gallium (Ga), and indium (In).
	However, Shin teaches wherein a list of third kinds of elements may include aluminum (Al), gallium (Ga), and indium (In) (¶ [0070]).
Shin with one of the metals from the claimed subset from the set of metals as taught by Shin since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, wherein in the instant case the set of claimed third kinds of elements is a subset of the finite set of listed elements in Shin and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Shin fails to clearly teach wherein the memory system is provided with a host computer and a memory controller, the host computer including a processor, the memory controller performs control of a request to the memory in accordance with a command from the host computer.  Shin also fails to clearly teach a high-resistance layer between the first electrode and the switch layer.
Dennison teaches wherein a memory system is provided with a host computer (e.g. FIG. 5) and a memory controller (560 and/or 510), the host computer including a processor (e.g. 510, ¶ [0039]), the memory controller (560 and/or 510) performs control of a request to the memory in accordance with a command from the host computer (¶ [0039]).  Dennison also teaches (FIG. 3) forming a high resistance layer (i.e. breakdown layer 20, ¶ [0033]-[0035]) between an electrode (12) and a switching layer (18).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin into a personal computer or the like as exemplified by Dennison in order to benefit from memories having good electrical characteristics (Shin Abstract).  It also would have been obvious before the effective filing date of the claimed invention to Shin with a high resistance breakdown layer as taught by Dennison in order to enable individual cells to be addressed and programmed despite the fact that cells, as fabricated, come out in a low resistance state (Dennison ¶ [0033],[0034]).
Shin fails to clearly teach wherein the switch layer includes a first layer and a second layer and the composition of a plurality of elements in the first layer is different from a composition of the plurality of elements in the second layer.
Yoon teaches (e.g. FIG. 1) wherein a switch layer (200, ¶ [0045]-[0053]) includes a first layer (220) and a second layer (210 or 230) and a composition of a plurality of elements in the first layer is different from a composition of the plurality of elements in the second layer (Abstract, ¶ [0023],-[0025],[0045]-[0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison with a multi-layer switch layer as taught by Yoon in order to ensure the stability of the memory operation and prevent leakage of thermal energy thereby reducing power consumption (Yoon Abstract, ¶ [0054]-[0058],[0082],[0084],[0086],[0090],[0097]-[0101]).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0057644 A1 to Shin et al., “Shin”, in view of U.S. Patent Application Publication Number 2006/0001016 A1 to Dennison, “Dennison”, and U.S. Patent Application Publication Number 2010/0012915 A1 to Yoon et al., “Yoon”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2009/0021977 A1 to Kang et al., “Kang”.
Regarding claim 10, although Shin in view of Dennison and Yoon yields the switch device according to claim 1, Shin fails to clearly anticipate wherein the switch layer includes one of compositions of BAsTe, 
	However, Shin teaches wherein the switch layer includes AsTe (¶ [0073],[0074] formula (3) wherein T=As.
	Kang teaches wherein switch material additives may include carbon (C), similar to Shin, but may also include boron (B) (Abstract, ¶ [0022],[0027],[0038]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison and Yoon with boron (B) as taught by Kang such that the resulting switch material includes BAsTe in order to tune and adjust the composition to obtain thermal stability and/or lower reset current (and therefore lower power consumption), and/or a desired crystalline phase (Kang Abstract, ¶ [0017],[0041],[0077],[0081]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	Examiner’s Note: the term “includes” is interpreted as “comprising” (i.e. including but may include additional constituents) in order to be consistent with claim 1 since some of the claimed compositions in claim 10 do not require all of the required elements of claim 1, e.g. claim 10 includes BAsTe which by itself does not include one of the third kinds of elements Al, Ge, In, as required by claim 1.

Regarding claim 11, although Shin in view of Dennison and Yoon yields the switch device according to claim 1, Shin fails to clearly anticipate wherein the switch layer includes one of compositions of BGaPTe, 
	However, Shin teaches wherein the switch layer includes GaAsTe (MB=Ga, T=As).
	Kang teaches wherein switch material additives may include carbon (C), similar to Shin, but may also include boron (B) (Abstract, ¶ [0022],[0027],[0038]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison and Yoon with boron (B) as taught by Kang in such that the resulting switch material includes BGaAsTe order to tune and adjust the composition to obtain thermal stability and/or lower reset current (and therefore lower power consumption), and/or a desired crystalline phase (Kang Abstract, ¶ [0017],[0041],[0077],[0081]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Regarding claim 12, although Shin in view of Dennison and Yoon yields the switch device according to claim 1, Shin fails to clearly anticipate wherein the switch layer includes one of compositions of BAlGaPTe, BAlGaAsTe, BAlGaPTeN, BAlGaAsTeN, BAlGaPTeO, BAlGaAsTeO, BAlGaCPTe, BAlGaCAsTe, BAlGaCPTeN, BAlGaCAsTeN, BAlGaCPTeO, BAlGaCAsTeO, BAlGaPSe, BAlGaAsSe, BAlGaPSeN, BAlGaAsSeN, BAlGaPSeO, BAlGaAsSeO, BAlGaCPSe, BAlGaCAsSe, BAlGaCPSeN, BAlGaCAsSeN, BAlGaCPSeO, and BAlGaCAsSeO.
	However, Shin teaches wherein the switch material includes AsTe and teaches wherein the metal may include one or more elements which may include aluminum (Al) and gallium (Ga) (¶ [0070]).
Kang teaches wherein switch material additives may include carbon (C), similar to Shin, but may also include boron (B) (Abstract, ¶ [0022],[0027],[0038]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison and Yoon with boron (B) as taught by Kang in such that the resulting switch material includes BAlGaAsTe order to tune and adjust the composition to obtain thermal stability and/or lower reset current (and therefore lower power consumption), and/or a desired crystalline phase (Kang Abstract, ¶ [0017],[0041],[0077],[0081]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Regarding claim 13, although Shin in view of Dennison and Yoon yields the switch device according to claim 1, Shin fails to clearly anticipate wherein the switch layer includes one of compositions of BGalnPTe, BGalnAsTe, BGalnPTeN, BGalnAsTeN, BGalnPTeO, BGalnAsTeO, BGalnCPTe, BGalnCAsTe, BGalnCPTeN, BGalnCAsTeN, BGalnCPTeO, BGalnCAsTeO, BGalnPSe, BGalnAsSe, BGalnPSeN, BGalnAsSeN, BGalnPSeO, BGalnAsSeO, BGalnCPSe, BGalnCAsSe, BGalnCPSeN, BGalnCAsSeN, BGalnCPSeO, and BGalnCAsSeO.
	However, Shin teaches wherein the switch material includes CAsTe and teaches wherein the metal may include one or more elements which may include aluminum (Al) and gallium (Ga) (¶ [0070]).
	Kang teaches wherein switch material additives may include carbon (C), similar to Shin, but may also include boron (B) (Abstract, ¶ [0022],[0027],[0038]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison and Yoon with Kang in such that the resulting switch material includes BGalnCAsTe order to tune and adjust the composition to obtain thermal stability and/or lower reset current (and therefore lower power consumption), and/or a desired crystalline phase (Kang Abstract, ¶ [0017],[0041],[0077],[0081]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0057644 A1 to Shin et al., “Shin”, in view of U.S. Patent Application Publication Number 2006/0001016 A1 to Dennison, “Dennison”, and U.S. Patent Application Publication Number 2010/0012915 A1 to Yoon et al., “Yoon”, as applied to claim 16 above, and further in view of U.S. Patent Application Publication Number 2018/0026077 A1 to Wu et al., “Wu”.
Regarding claim 18, although Shin in view of Dennison and Yoon yields the storage apparatus according to claim 16, Shin fails to clearly teach wherein two or more of the plurality of memory cells are stacked.
	Wu teaches (e.g. FIG. 11, FIG. 13) wherein two or more of a plurality of memory cells (levels MCL1 and MCL2) are stacked (as pictured, ¶ [0131]-[0139]).  Wu incidentally also teaches wherein the variable resistance layer 149 may have a multi-layered structure, in which two or more layers having different physical properties from each other are stacked (¶ [0066]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shin in view of Dennison and Yoon with a stacked structure as exemplified by Wu in order to desirably integrate with damascene processing (Wu ¶ [0122]) and/or increase memory device densities by incorporating more memory devices on a single substrate (Wu ¶ [0003],[0143]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891